GATES, J.
I concur in the v-i-ews expressed by SMITH, J. It seems to me that the gist of the matter is- this: The criminal complaint, while insufficient to- charge a orime under -the rules of criminal law -and procedure, did charge a crime for the purpose of civil liability in-an action for malicious prosecution. The illustration of housebreaking in the majority opinion clearly shows the point. If “A.” -is charged in an information with “breaking into and. entering the dwelling house- of ‘B,” contrary to the form of the statute in such case made and provided,” but no charge is made that it was done with intent to- commit a crime therein, such information does not charge the offense of burglary for the purposes of a criminal action; but the crime of burglary is charged for the purposes of an action for damages for malicious prosecution.